 



Exhibit 10.2
HEALTH BENEFITS DIRECT CORPORATION
2006 OMNIBUS EQUITY COMPENSATION PLAN
NONQUALIFIED STOCK OPTION GRANT
     This NONQUALIFIED STOCK OPTION GRANT, dated as of April 27, 2006 (the “Date
of Grant”), is delivered by Health Benefits Direct Corporation (the “Company”)
to                      (the “Grantee”).
RECITALS
     A. The Health Benefits Direct Corporation 2006 Omnibus Equity Compensation
Plan (the “Plan”) provides for the grant of options to purchase shares of common
stock of the Company. The Board of Directors of the Company (the “Board”) has
decided to make a stock option grant as an inducement for the Grantee to promote
the best interests of the Company and its stockholders. A copy of the Plan is
attached.
     B. The Board is authorized to appoint a committee to administer the Plan.
If a committee is appointed, all references in this Agreement to the “Board”
shall be deemed to refer to the committee.
     NOW, THEREFORE, the parties to this Agreement, intending to be legally
bound hereby, agree as follows:
1. Condition to Exercisability of Option. Grantee acknowledges and agrees that
this grant is subject to stockholder approval of the Plan at the next annual
meeting of stockholders of the Company following the Date of Grant. If the
stockholders do not approve the Plan, this grant shall be void and of no effect.
2. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase 200,000 shares of common
stock of the Company (“Shares”) at an exercise price of $3.60 per Share. The
Option shall become exercisable according to Paragraph 3 below.
3. Exercisability of Option. Subject to the condition described in Paragraph 1
above, The Option shall become exercisable on the following dates, if the
Grantee is employed by, or providing service to, the Employer (as defined in the
Plan) on the applicable date:

          Date   Shares for Which the Option is Exercisable
Date of Grant
    80,000  
First Anniversary of the Date of Grant
    60,000  
The last day of each month beginning
    5,000  
May 31, 2007 until the Option is fully exercisable
       

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.
4. Term of Option.

 



--------------------------------------------------------------------------------



 



     (a) The Option shall have a term of ten years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.
     (b) The Option shall automatically terminate upon the happening of the
first of the following events:
     (i) The expiration of the 90-day period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the termination is for any
reason other than Disability (as defined in the Plan), death or Cause (as
defined in the Plan).
     (ii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.
     (iii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or within 90 days after the
Grantee ceases to be so employed or provide such services on account of a
termination described in subparagraph (i) above.
     (iv) The date on which the Grantee ceases to be employed by, or provide
service to, the Employer for Cause. In addition, notwithstanding the prior
provisions of this Paragraph 4, if the Grantee engages in conduct that
constitutes Cause after the Grantee’s employment or service terminates, the
Option shall immediately terminate.
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Employer shall immediately terminate.
5. Exercise Procedures.
     (a) Subject to the provisions of Paragraphs 1, 3 and 4 above, the Grantee
may exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the exercise price shall be made in accordance
with procedures established by the Board from time to time based on type of
payment being made but, in any event, prior to issuance of the Shares. The
Grantee shall pay the exercise price (i) in cash, (ii) with the approval of the
Board, by delivering Shares of the Company, which shall be valued at their fair
market value on the date of delivery, or by attestation (on a form prescribed by
the Board) to ownership of Shares having a fair market value on the date of
exercise equal to the exercise price, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board or (iv) by such other method as the Board may approve. The Board may
impose from time to time such limitations as it deems appropriate on the use of
Shares of the Company to exercise the Option.
     (b) The obligation of the Company to deliver Shares upon exercise of the
Option shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Board,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations. The Company may require
that the Grantee (or other person exercising the Option after the Grantee’s
death) represent that the Grantee is

- 2 -



--------------------------------------------------------------------------------



 



purchasing Shares for the Grantee’s own account and not with a view to or for
sale in connection with any distribution of the Shares, or such other
representation as the Board deems appropriate.
     (c) All obligations of the Company under this Agreement shall be subject to
the rights of the Company as set forth in the Plan to withhold amounts required
to be withheld for any taxes, if applicable. Subject to Board approval, the
Grantee may elect to satisfy any tax withholding obligation of the Employer with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.
6. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Board may take such actions as it deems appropriate pursuant to the Plan.
7. Restrictions on Exercise. Except as the Board may otherwise permit pursuant
to the Plan, only the Grantee may exercise the Option during the Grantee’s
lifetime and, after the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Board in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the Shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law. The
Board shall have the authority to interpret and construe the Option pursuant to
the terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.
9. No Service or Other Rights. The grant of the Option shall not confer upon the
Grantee any right to be retained by or in the service of the Employer and shall
not interfere in any way with the right of the Employer to terminate the
Grantee’s service at any time. The right of the Employer to terminate at will
the Grantee’s service at any time for any reason is specifically reserved.
10. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.
11. Assignment and Transfers. Except as the Board may otherwise permit pursuant
to the Plan, the rights and interests of the Grantee under this Agreement may
not be sold, assigned, encumbered or otherwise transferred except, in the event
of the death of the Grantee, by will or by the laws of descent and distribution.
In the event of any attempt by the Grantee to alienate, assign, pledge,
hypothecate, or otherwise dispose of the Option or any right hereunder, except
as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

- 3 -



--------------------------------------------------------------------------------



 



12. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.
13. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the corporate
headquarters of the Company, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll of the Employer, or to
such other address as the Grantee may designate to the Employer in writing. Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.
     IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

                  ATTEST:       HEALTH BENEFITS DIRECT CORPORATION    
 
               
 
      By:        
 
         
 
   

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Board shall be final and binding.

             
 
  Grantee:        
 
     
 
   
 
           
 
  Date:        
 
     
 
   

- 4 -